                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

John W. Johnson, as the administrator    )
of the John Wesley Johnson PS Defined    )
Benefit Pension Plan,                    )
                                         )          ORDER
             Plaintiff,                  )
                                         )
      vs.                                )
                                         )
The North Dakota Guaranty and Title Co., )          Case No. 1:17-cv-120
                                         )
             Defendant.                  )


       On December 20, 2019, the parties filed a Stipulation for Dismissal with Prejudice. The

court ADOPTS the parties’ stipulation (Doc. No. 41) and DISMISSES the above-captioned action

with prejudice and without costs or disbursements to any party.

       IT IS SO ORDERED.

       Dated this 23rd day of December, 2019.


                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr., Magistrate Judge
                                                    United States District Court
